Exhibit 10.30

FIRST AMENDMENT

TO UNITED STATES LICENSE AND COLLABORATION AGREEMENT

This FIRST AMENDMENT TO UNITED STATES LICENSE AND COLLABORATION AGREEMENT (this
“Amendment”), is made as of November 1, 2011, by and between TRANSCEPT
PHARMACEUTICALS, INC., a Delaware corporation (“Transcept”), and PURDUE
PHARMACEUTICAL PRODUCTS L.P., a Delaware limited partnership (“Purdue”).

WHEREAS, Transcept owns certain intellectual property rights relating to a
therapeutic drug candidate known as Intermezzo® (sublingual zolpidem tartrate
tablet); and

WHEREAS, Transcept and Purdue are parties to that certain United States License
and Collaboration Agreement dated as of July 31, 2009 (as the same has been and
may be further amended, supplemented or otherwise modified from time to time and
including all exhibits, attachments and appendices thereto, the “Agreement”);
and

WHEREAS, Transcept and Purdue desire to make certain modifications and
amendments to the Agreement; and

WHEREAS, Transcept and Purdue are willing to agree to such amendments, subject
to the terms and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Definitions. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings assigned to them in the Agreement, as amended hereby.

2. Modifications and Amendments to the Agreement. Subject to the execution and
delivery of this Amendment in accordance with Section 5 below, and in reliance
on the representations, warranties, covenants and agreements contained in this
Amendment, from and after the date hereof the Agreement shall be modified and
amended as follows:

(a) Section 6.7 and Section 7.6. Section 6.7 and Section 7.6 of the Agreement
are modified as follows:

If Transcept delivers to Purdue written notice of the exercise of the
Psychiatrist Co-Promotion Option any time between November 1, 2011 through and
including December 31, 2011, then:

(i) notwithstanding the provisions of Section 6.7 of the Agreement to the
contrary, Transcept will be permitted to specify a Co-Promotion Commencement
Date [*] (with the exact start date to be mutually agreed upon by Transcept and
Purdue); and

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(ii) the royalty rate for royalties payable to Transcept under Section 7.6(a) of
the Agreement shall be equal to the royalty rate set forth under “Royalty Rate
on Psychiatric Net Sales” for [*] in the table within Section 7.6(a)
notwithstanding the proviso following the table, but subject to subsequent
adjustments in accordance with Section 7.5 of the Agreement.

To the extent, following the designation of a date [*], as contemplated in
paragraph (i) above, that the Parties mutually agree to delay the Co-Promotion
Commencement Date to a later date, [*] such delay shall not affect the royalty
rate for royalties payable to Transcept under Section 7.6 of the Agreement, as
modified herein.

(b) Section 8.4(b)(ii). Section 8.4(b)(ii) of the Agreement is replaced with the
following:

“(ii) Subject to Section 8.4(d) and the remainder of this Section 8.4(b), during
the Term, the Parties shall have the right, but not the obligation, to prepare
for patent litigation involving the Transcept Patents in the U.S. Territory (it
being understood that the Parties’ respective rights to bring suit to enforce
the Transcept Patents in the U.S. Territory shall be as set forth in
Section 8.4(b)(i)). Each Party shall provide to the Party conducting such patent
litigation preparation under this Section 8.4(b) reasonable assistance in such
undertaking. The Party initiating the preparation shall keep the other Party
regularly informed of the status and progress of such preparation efforts, and
shall reasonably consider the other Party’s comments on any such efforts.”

(c) Section 8.4(b)(iii). Section 8.4(b)(ii) of the Agreement is re-numbered as
Section 8.4(b)(iii) and amended and restated in its entirety as follows:

“(iii) In the event that either (x) a Party brings a claim, suit or action under
Section 8.4(b)(i) against any person or entity engaged in Product Infringement
of the Transcept Patents in the U.S. Territory or (y) the Parties approve the
preparation for patent litigation involving the Transcept Patents in the U.S.
Territory under Section 8.4(b)(ii), then Purdue shall be responsible for sixty
percent (60%) and Transcept shall be responsible for forty percent (40%) of the
costs and expenses (including attorneys’ fees and expenses) incurred by the
Parties as a result. Notwithstanding the foregoing, in connection with any and
all such claims, suits or actions initiated by Purdue under Section 8.4(b)(i) or
preparation for any and all patent litigations approved by the Parties under
Section 8.4(b)(ii), Transcept’s responsibility for costs and expenses shall not
exceed one million dollars ($1,000,000) per calendar year or four million
dollars ($4,000,000) in aggregate over the Term, except with

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Transcept’s written consent. If either Party expends less than its respective
percentage share of such costs and expenses, such Party shall pay the other
Party the amount required to satisfy its percentage share for the relevant time
period in cash or by offset against other amounts due to such Party from the
other Party under this Agreement on a calendar quarter basis; provided that if
Purdue is the Party that (x) brings such claim, suit, or action under
Section 8.4(b)(i) or (y) incurs expenses in connection with the preparation for
patent litigation involving the Transcept Patents in the U.S. Territory approved
by the Parties under Section 8.4(b)(ii), then Purdue shall have the right to
offset such costs and expenses against payments due to Transcept under Article 7
so long as such payments are not reduced by more than [*], with any unused
offset carried forward. If a Party recovers monetary damages or any other
payments from such Third Party in such suit or action (including as a result of
settlement), such recovery shall be allocated first to the reimbursement of any
unreimbursed costs and expenses incurred by the Parties, and any remaining
amount shall be distributed as follows: sixty percent (60%) to Purdue and forty
percent (40%) to Transcept.

3. Acknowledgement. The agreement of the parties to make the amendments
contained herein does not and shall not create any obligation of a party to
consider or agree to any further waiver, consent or amendment and, in the event
that the parties subsequently agree to consider any further waivers, consents or
amendments, neither the waivers, consents or amendments contained herein nor any
other conduct of any party shall be of any force or effect on any party’s
consideration or decision with respect to any such requested consent or
amendment and no party shall have any further obligation whatsoever to consider
or agree to further amendment, waiver, consent or agreement.

4. Representations, Warranties, Covenants and Acknowledgments. To induce the
parties to enter into this Amendment, each party:

(a) represents and warrants to the other party that, after giving effect to this
Amendment, (i) all of the representations and warranties contained in
Section 9.1 of the Agreement are true and correct in all material respects on
and as of the date hereof to the same extent as though made on and as of the
date hereof, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date; (ii) as of the date hereof, no default, event of default
or breach of the Agreement has occurred and is continuing under the Agreement;
(iii) each party has the power and is duly authorized to enter into, deliver and
perform this Amendment; (iv) this Amendment is the legal, valid and binding
obligation of each party enforceable against each party in accordance with its
terms, and (v) the execution, delivery and performance of this Amendment does
not conflict with, result in a material breach of or constitute (with due notice
or lapse of time or both) a material default under any material contract or
agreement of either party;

(b) reaffirms each of such party’s agreements, covenants, and undertakings set
forth in the Agreement, as amended by the terms of this Amendment; and

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(c) acknowledges and agrees that (i) the parties have agreed to pursue the
pre-litigation work contemplated by Section 8.4(b)(ii) of the Agreement (as
amended by this Amendment) and (ii) with Transcept’s approval, Purdue has
engaged Covington & Burling LLP for this purpose.

5. Conditions to Effectiveness. The effectiveness of this Amendment is subject
to delivery of an executed counterpart of this Amendment by each party to the
other.

6. Effect; Relationship of Parties.

(a) Except as expressly amended hereby, the Agreement (including the Exhibits
and Schedules thereto) shall be and remains in full force and effect as
originally written, and shall constitute the legal, valid, binding and
enforceable obligations of Transcept and Purdue. On and after the date hereof,
each reference in the Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Agreement, and each reference
in the Exhibits or Schedules to the “Agreement”, “thereunder”, “thereof” or
words of like import referring to the Agreement shall mean and be a reference to
the Agreement as amended by this Amendment.

(b) This Amendment embodies the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written negotiations, agreements and understandings of the parties
with respect to the subject matter hereof.

(c) The relationship of Transcept and Purdue has been and shall continue to be,
at all times, that of independent contractors and nothing in this Amendment
shall be construed to give either party the power or authority to act for, bind,
or commit the other party in any way. Nothing herein shall be construed to
create the relationship of partners, principal and agent, or joint-venture
partners between the parties.

7. Miscellaneous.

(a) Any notice required or permitted to be given under this Amendment shall be
made in conformity with the notice provisions set forth in Section 14.3 of the
Agreement.

(b) This Amendment has been prepared jointly and shall not be strictly construed
against either party. Ambiguities, if any, in this Amendment shall not be
construed against any party, irrespective of which party may be deemed to have
authored the ambiguous provision. The headings of each Article or Section in
this Amendment have been inserted for convenience of reference only and are not
intended to limit or expand on the meaning of the language contained in the
particular Article or Section.

(c) Resolution of all disputes arising out of or related to this Amendment or
the validity, construction, interpretation, enforcement, breach, performance,
application or termination of this Amendment and any remedies relating thereto,
shall be governed by and construed under the substantive laws of the State of
New York, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Amendment to the
substantive laws of another jurisdiction.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(d) This Amendment will be binding upon and inure solely to the benefit of the
parties and their successors and permitted assigns and no provision of this
Amendment, express or implied, is intended to or will be deemed to confer upon
third parties any right, benefit, remedy, claim, liability, reimbursement, claim
of action or other right of any nature whatsoever under or by reason of this
Amendment other than the parties.

(e) This Amendment may be executed in one (1) or more counterparts, including by
facsimile or other electronic transmission, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, Transcept and Purdue have caused this Amendment to be duly
executed as of the date first set forth above.

 

TRANSCEPT PHARMACEUTICALS, INC. By:  

/s/ Glenn A. Oclassen

  Name: Glenn A. Oclassen   Title: President & CEO PURDUE PHARMACEUTICAL
PRODUCTS L.P.   By: Purdue Pharmaceutical Products Inc., its
general partner   By:  

/s/ John H. Stewart

    Name: John H. Stewart     Title: President and Chief Executive Officer

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.